DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation the range of 0°<a<40°, and the claim also recites 10°<a<20° which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Regarding claims 11-12, claims 11-12 recites the limitation "the slit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claims 11-12 will be treated as depending from claim 4. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harr (DE 10 2009 042 510 A1).
Regarding claim 1, Harr discloses a connecting device (12, 14) between a liquid tank (1) made of plastic material and a liquid delivery module (F) on board of a vehicle [0001-0002] [0050], characterized in that said connecting device comprises a tubular member (10) provided to be inserted into the liquid tank, said tubular member having a first end portion (top end) and a second end portion (below top end) provided to constitute a swirl pot (as shown in any of Figures 2-4), and a flange (6) located on the external part of the tubular member, a surface of the flange being provided to be welded to an external 
wherein the connecting means on the first end portion of the tubular member provided for the fixing of the liquid delivery module to the tubular member is an assembly means comprising a seal (11) [0048]. 
Regarding claim 3, Harr further discloses wherein the flange is located close to the first end portion of the tubular member (as shown in Figure 4). 
Regarding claim 5, Harr further discloses wherein the tubular member has  circular section [0047]. 
Regarding claim 6, Harr discloses a liquid tank made of plastics material for an automotive application [0001-0002] [0050] comprising an opening (8), a swirl pot (10) arranged in an interior of the opening, wherein said swirl pot comprises a connecting device (12, 14) according to claim 1, wherein the flange (6) of the connecting device is welded to an edge of the opening of the wall of the tank, outside said tank (as shown in Figure 4), said wall tank being the bottom wall (4) of the tank, wherein the tubular member of the connecting device is in fluidic communication with the tank through an opening of the second end portion of the tubular member. 

Regarding claim 8, Harr further discloses wherein the angle a between a plan comprising the circumference of the upper part of the second end portion and a plan comprising the bottom wall of the tank is in the range of 0°<a<40° (as shown in Figure 4). 
Regarding claim 9, Harr further discloses wherein the angle a between a plan comprising the circumference of the upper part of the second end portion and a plan comprising the bottom wall of the tank is equal to 0° (as shown in Figure 4). 
Regarding claim 13, Harr discloses the liquid tank of claim 6 wherein a liquid delivery module is affixed to the first end portion of the tubular member of the connecting device forming a base of the swirl pot (as shown in Figure 4). 
Regarding claim 14, Harr discloses a method for manufacturing a liquid tank made of plastics material for an automotive application [0001-0002] [0050], comprising the steps of: 
providing a tank (1) made of a plastic material [0001-0002] [0050];
performing an opening (8) in said tank; 
welding the connecting device (12, 14) according to claim 1 to the bottom wall (4) of the tank via the flange (6); 
fixing the liquid delivery module (F) to the connecting device according to claim 1 [0051-0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (DE 10 2009 042 510 A1) in view of Loffink (US Patent Application Publication 2017/0015468).
Regarding claim 2, Harr discloses the connecting device of claim 1 as discussed above but does not disclose wherein the assembly means comprising a seal is selected from the group consisting of a mason jar, a cam-lock and an inverted cam-lock. 
Loffink discloses a multi-use fuel tank flange assembly (Title) that includes an assembly means comprising a seal selected from the group consisting of a mason jar, a cam-lock and an inverted cam-lock [0039]. 
Loffink teaches that the cam-lock creates an air tight and fluid tight seal therearound [0039]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly means disclosed by Harr to include a cam lock such as that disclosed by Loffink because this type of seal is both fluid and air tight and can be used with a fuel tank. 
Claim(s) 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (DE 10 2009 042 510 A1) in view of Nakayama (JP 2007-186119 A).
Regarding claims 4, 11 and 12, Harr discloses the device of claims 1 and 6 as discussed above but does not disclose wherein the second end portion of the tubular member comprises at least a slit and/or a sloped upper part. 
Nakayama discloses a tubular member (17) having an upper portion comprising a slit (28) that is sloped on the upper part of the tubular member (as shown in Figures 1-2), wherein the ratio between the length of the slit on a second end portion of the tubular member and the length of the wall of the swirl pot comprising the tubular member is in the range of 0.4 to 0.8 (as shown in Figure 1), wherein the 
Nakayama suggests that this shape creates a larger opening at the upper part of the tubular member [0027] and further teaches that this shape is not critical and other shapes can be used [0044]. The larger opening would facilitate mounting of a filter 16 in the tubular member for fuel intake, as shown in Figures 1-2. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the slit and/or sloped upper part disclosed by Nakayama with the device disclosed by Harr because it would facilitate assembly of fuel tank assembly by creating a larger opening for parts to be inserted in to the tubular member and because it is one of a number of possible shapes known in the art that would be obvious to try. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (DE 10 2009 042 510 A1) in view of Bleuel (US Patent Application Publication 2009/0134175).
	Regarding claim 10, Harr discloses the tank of claim 6 but does not disclose wherein the swirl pot has a volume between 0.3 to 5 liters. 
	Bleuel discloses a swirl pot having a volume between 0.3 to 5 liters (claim 8). 
	Bleuel teaches that a swirl pot having a volume in this range can be used to produce a swirl pot that has a precisely detectable and displayable fuel quantity [0041]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the swirl pot volume disclosed by Harr to include the dimensional characteristics that produce the volume range disclosed by Bleuel since this creates a precisely detectable and displayable fuel quantity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747